        Case 1:19-cv-01123-SKO Document 24 Filed 12/01/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   ALEXIS RESENDEZ ,                                  No. 1:19-CV-1123 SKO
11                       Plaintiff,
12          v.                                          ORDER REGARDING SETTLEMENT
                                                        CONFERENCE PROCEDURES
13   COUNTY OF TULARE, ET AL.,
14                      Defendants.
15

16          The Court sets a settlement conference for December 15, 2020, at 1:00 pm, Courtroom 10,
17   before Magistrate Judge Erica P. Grosjean.
18          Unless otherwise permitted in advance by the Court, the attorneys who will try the case
19   shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
20   at trial, documents or otherwise, be provided to the settlement judge. Neither the settlement
21   conference statements nor communications during the settlement conference with the settlement
22   judge can be used by either party in the trial of this case.
23          Absent permission from the Court, in addition to counsel who will try the case being
24   present, the individual parties shall also be present. In the case of corporate parties, associations
25   or other entities, and insurance carriers, a representative executive with authority to discuss,
26   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
27   A representative with unlimited authority shall either attend in person or be available by phone
28
                                                        1
           Case 1:19-cv-01123-SKO Document 24 Filed 12/01/20 Page 2 of 3


 1   throughout the conference. In other words, having settlement authority “up to a certain amount”
 2   is not acceptable. *Please note: In light of the Court’s current Covid-19 restrictions regarding
 3   personal appearance, the Settlement Conference will be conducted through Zoom, with the Zoom
 4   invitation to be provided to the parties through an email from Judge Grosjean’s chambers.
 5            IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD
 6   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER
 7   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT
 8   CONFERENCE.
 9            Confidential Settlement Statements
10            At least five (5) court days prior to the settlement conference, each party shall submit a
11   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
12   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
13   served on any other party. Each statement shall be clearly marked "confidential" with the date
14   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
15   Conference Statement shall include the following:
16                   A. A brief statement of the facts of the case.
17                   B. A brief statement of the claims and defenses, i.e., statutory or other grounds
18                   upon which the claims are founded; a forthright evaluation of the parties'
19                   likelihood of prevailing on the claims and defenses; and a description of the major
20                   issues in dispute.
21                   C. A summary of the proceedings to date.
22                   D. An estimate of the cost and time to be expended for further discovery, pretrial
23                   and trial.
24                   E. The relief sought.
25                   F. The party's position on settlement, including present demands and offers and a
26                   history of past settlement discussions, offers and demands.
27   ///
28   ///
                                                        2
       Case 1:19-cv-01123-SKO Document 24 Filed 12/01/20 Page 3 of 3


 1   IT IS SO ORDERED.
 2

 3   Dated:   December 1, 2020                    /s/
 4                                            UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
